ORDER
PER CURIAM.
David Kutrip (Defendant) appeals from the judgment upon his convictions by a jury of twenty-nine counts, Count I, II, V, VII-XXXII, of felony stealing by deceit, Section 570.030, RSMo 2000, and five counts, Counts XXXIV-XXXVIII, of misdemeanor stealing by deceit, Section 570.030, RSMo 2000, and one count, Count XXXIII, of felony attempt to commit stealing by deceit, Sections 570.030 and 564.011, RSMo 2000. Defendant was sentenced to pay a fine in the amount of $2000 for each of the Counts I, II, V, VII-XV, XX, XXIII, XXIV, XXVI, XXVII, XXIX, and XXX, to pay a fine in the amount of $1000 for each of the Counts XXXIV-XXXVIII, to serve a term of six months’ imprisonment on Counts XVT-XIX, XXI, XXII, XXV, XXVIII, and XXXIII, to serve a term of four years’ imprisonment on Counts XXX and XXXII, and to serve a term of two years’ imprisonment on Count XXXI, all sentences of imprisonment to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).